Citation Nr: 1144226	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  10-13 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than January 12, 2009, for a total disability rating for individual unemployablity due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On November 13, 2007, the Veteran filed a claim to reopen a previously denied claim for service connection for PTSD.  During the pendency of the claim, VA received the Veteran's statement that he wished the claim to include entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the Veteran's TDIU claim was a part of his original, November 13, 2007, claim.  

In a June 2008 rating decision, the RO granted service connection for PTSD and assigned an initial rating of 50 percent, effective November 13, 2007.  In an October 2008 rating decision, the RO denied a TDIU, noting that a letter had been sent to the Veteran requesting that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), but that the Veteran had not submitted the completed form as requested.  On January 12, 2009, the RO received the Veteran's completed VA Form 21-8940.  In a March 2009 rating decision, the RO granted a TDIU, effective January 12, 2009, in part based on information contained in the Veteran's VA Form 21-8940.  In this regard, as the VA Form 21-8940, received by VA on January 12, 2009, was received within a year of the October 2008 rating decision denying a TDIU, it is considered as having been filed in connection with the original, November 13, 2007, claim for a TDIU.  See 38 U.S.C.A. §§ 7104(b), (c); 38 C.F.R. § 3.156(b) (2011).  

In denying the Veteran's claim for an effective date earlier than January 12, 2009, for a TDIU, in an April 2009 statement of the case, the RO explained that January 12, 2009, was the earliest date that the Veteran met the schedular requirements for a TDIU.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  In this case, the record reflects that, prior to January 12, 2009, the Veteran's only service-connected disability was PTSD, rated 50 percent disabling.  Therefore, the Veteran did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to January 12, 2009.  

However, despite this, it is established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled, and, therefore, rating boards are to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2011).  In such situations, the rating board is to include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.
In the April 2009 statement of the case, the RO stated that consideration had been given to possible entitlement to a TDIU on an extraschedular basis, prior to January 12, 2009, but that it was not warranted as there was no evidence that there was such an unusual disability case as to render impractical the application of the regular standards.  However, the question of whether entitlement to a TDIU is submitted to the Director of the Compensation and Pension Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) does not depend on whether the case presents such an unusual disability case as to render impractical the application of the regular standards; rather, it depends on whether a veteran may be unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  In this regard, the RO, in the April 2009 statement of the case, appears to have improperly applied the standard for an extraschedular rating under 38 C.F.R. § 3.321(b) for exceptional cases, which is the incorrect standard for application in this case.

Furthermore, the record reflects that Veteran may not have been employable prior to January 12, 2009, due to his PTSD.  The Veteran's VA Form 21-8940 reflects his reports that, since October 2007, he had not retained employment for a period of more than one month, and that he last worked full time in August 2007.  The report of a March 2008 VA psychiatric examination indicates that the Veteran reported walking out of, or being fired from, over 15 jobs in the past year and a half, including cooking, construction, plumbing, and customer service, due to symptoms such as angry outbursts, intrusive memories, and flashbacks, including once having an argument with a customer that resulted in a police investigation.  April 2008 and October 2008 VA mental health treatment records indicate that the Veteran had difficulty maintaining employment, and that the Veteran was hospitalized for PTSD from May 27, 2008, to July 11, 2008.  Also, the report of a psychiatric examination in connection with a claim for Social Security Administration benefits reflects the assessment that the Veteran's level of stress sensitivity due to a combination of PTSD and cognitive disorder would make it extremely difficult for him to accept directions and appropriate criticism from supervisors, relate to coworkers, consistently maintain pace, and tolerate the typical stresses of even simple competitive work.

Thus, this case should be remanded for referral to the Director of the Compensation and Pension Service for consideration of whether a TDIU is warranted on an extraschedular basis prior to January 12, 2009. 


Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the Director of the Compensation and Pension Service for consideration of whether a TDIU on an extraschedular basis is warranted prior to January 12, 2009.  Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2011).  

2.  After completing this, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


